ROBINSON, J.
Section 7999, General Code, does not confer upon husband or wife any greater power to contract with each other than persons other than husband and wife possess. A husband or a wife is not thereby empowered to contract with the other with reference to a hope or expectancy of inheritance, which is neither vested nor contingent, (Needles v. Needles, 7 OS. 432, approved and followed.)
Judgment affirmed.
Jones, Matthias and Day, JJ., concur. Marshall, C. J., Wanamaker and Allen, JJ., dissent.